DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 5-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moses (US PG Pub. 2013/0199222A1) in further view of Kopko et al. (US PG Pub. 2010/0242532).




[AltContent: textbox (Fourth Conduit)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (First Conduit)]
[AltContent: arrow][AltContent: textbox (Even Further Conduit)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Further Conduit)][AltContent: textbox (Second Conduit)][AltContent: ][AltContent: ][AltContent: textbox (Third Conduit)][AltContent: arrow][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    522
    766
    media_image1.png
    Greyscale

Moses Figure 2

Regarding Claim 1, Moses discloses an air conditioning system for cooling a space (see Para. 1), the air conditioning system comprising: 
at least one chiller (126) comprising an evaporator (110), a condenser (130), an evaporator inlet (shown in figure 2), and evaporator outlet (shown in figure 2), a condenser inlet (shown in figure 2), and a condenser outlet (shown in figure 2); 
at least one cooling coil (114) that cools air delivered to the space (“Indoor Air Heat Exchanger”, see figure 2); 
at least one heat sink (134) that rejects heat to an environment outside the space (“Outdoor Air Heat Exchanger”, see figure 2); 
a first water (see Para. 27) conduit that connects the evaporator outlet to the cooling coil (see annotated figure 2); 
a second water conduit that connects the cooling coil to the condenser inlet (see annotated figure 2); 
a third water conduit that connects the condenser outlet to the at least one heat sink (see annotated figure 2); 
a fourth water conduit that connects the at least one heat sink to the evaporator inlet (see annotated figure 2); and 
at least one water pump (118 and 138) that circulates water through the evaporator, the first water conduit, the cooling coil, the second water conduit, the condenser, the third water conduit, the at least one heat sink, and the fourth water conduit (shown in figure 2);
a further water conduit that connects the second water conduit to the fourth water conduit (see annotated figure 2);
an even further water conduit (shown in annotated figure 2, being the conduit that connects the annotated second and fourth conduits) that connects the fourth water conduit to the second water conduit (shown in annotated figure 2); and
wherein the even further water conduit (shown in annotated figure 2, being the conduit that connects the annotated second and fourth conduits) that connects the fourth water conduit to the second water conduit (shown in annotated figure 2) connects to the second water conduit between the further water conduit (shown in annotated figure 2, wherein fluid can flow through the annotated further water conduit and around the fluid loop prior to flowing through the annotated second water conduit) that connects the second water conduit to the fourth water conduit and the condenser inlet (shown in annotated figure 2). Moses fails to disclose a first check valve located in the further water conduit that connects the second water conduit to the fourth water conduit.
Kopko, also drawn to a cooling system employing a chiller and free cooling loop, teaches a first check valve (120) located in a water conduit (shown in figure 11, wherein the check valve (120) is situated downstream the cooling load and upstream the evaporator (54)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the flow configuration of Moses with a first check valve located in the further water conduit that connects the second water conduit to the fourth water conduit, as taught by Kopko, the motivation being to prevent the fluid from flowing backwards through the free cooling system.         
Regarding Claim 3, Moses further discloses a water valve (162) that controls whether the water passes through the further water conduit that connects the second water conduit to the fourth water conduit (shown in annotated figure 2).
Regarding Claim 5, Moses further discloses a water valve (172) that controls whether the water passes through the even further water conduit that connects the fourth water conduit to the second water conduit (shown in annotated figure 2).
Regarding Claim 6, Moses fails to disclose a second check valve located in the even further water conduit that connects the fourth water conduit to the second water conduit.
Kopko, also drawn to a cooling system employing a chiller and free cooling loop, teaches a second check valve (70) located in a water conduit (shown in figure 11, wherein the check valve (70) is situated in a circuit between two heat exchangers).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the flow configuration of Moses with a second check valve located in the even further water conduit that connects the fourth water conduit to the second water conduit, as taught by Kopko, the motivation being to prevent the fluid from flowing backwards through the free cooling system.         
Regarding Claim 7, Moses further discloses the further water conduit that connects the second water conduit to the fourth water conduit (shown in annotated figure 2) connects to the second water conduit between the cooling coil (114) and the even further water conduit that connects the fourth water conduit to the second water conduit (shown in annotated figure 2).
Regarding Claim 8, Moses further discloses the further water conduit that connects the second water conduit to the fourth water conduit (shown in annotated figure 2) connects to the fourth water conduit between the even further water conduit that connects the fourth water conduit to the second water conduit and the evaporator inlet between the eighth water conduit (shown in annotated figure 2) and the evaporator (110) inlet (shown in annotated figure 2).
Regarding Claim 9, Moses further discloses the even further water conduit (shown in annotated figure 2, being the conduit that connects the annotated second and fourth conduits) that connects the fourth water conduit to the second water conduit (shown in annotated figure 2) connects to the fourth water conduit between the at least one heat sink (134) and the further water conduit that connects the second water conduit to the fourth water conduit (shown in annotated figure 2, wherein the annotated connection between the even further water conduit and the fourth water conduit is fluidly between the heat sink (134), which is upstream of the annotated even further water conduit and the downstream annotated further water conduit).
Regarding Claim 10, Moses further discloses the at least one water pump comprises a first water pump (138) located in the third water conduit (shown in annotated figure 2); and 
a second water pump (118) located in the first water conduit (shown in annotated figure 2).
Regarding Claim 11, Moses further discloses the at least one water pump comprises a first water pump (138) and a second water pump (118); 
the first water pump is a first variable-speed pump; 
the second water pump is a second variable-speed pump (“Flow variation within a circuit can take place by changing the speed of the pumps 118 and 138”, Para. 46); and 
the system controls speed of the first water pump and the second water pump to control water flow through the at least one cooling coil (shown in annotated figure 2, wherein changing the speed of the pumps changes the water flow through the indoor air heat exchanger (114)) and through the at least one heat sink (shown in annotated figure 2, wherein changing the speed of the pumps changes the water flow through the outdoor air heat exchanger (134)).
Regarding Claim 15, Moses discloses a method of cooling a space, the method comprising at least the acts of: 
in a first mode of operation (“medium power mode”, see Para. 41),
cooling chilled water (water is cooled by evaporator) in at least one chiller (see chiller circuit, 126); 
delivering at least a first portion of the chilled water from the at least one chiller to at least one cooling coil (114); 
cooling supply air at the at least one cooling coil by transferring heat from the supply air to the at least the first portion of the chilled water with the at least one cooling coil (“This cooled water is circulated around the indoor circuit 116 and enters the indoor heat exchanger 114 to cool the air inside the building to which the system 100 is operatively connected”, Para. 39 and “The water, cooled in the outdoor heat exchanger, flows through the indoor heat exchanger 114, thereby cooling the indoor air.  This cycle repeats and can be varied based upon changing conditions, electricity costs and/or preferences”, Para. 45); 
delivering the supply air from the at least one cooling coil to the space (see previous annotations regarding the cooling of indoor air by the indoor heat exchanger (114)); 
delivering at least the first portion of the chilled water from the at least one cooling coil to the at least one chiller (shown in figure 2, wherein the water flows from the indoor heat exchanger (114) to the condenser (130)); 
rejecting heat from the at least one chiller to the chilled water from the at least one cooling coil to form heated water (the water is heated as it passes through the indoor heat exchanger and the condenser, as shown in figure 2); 
delivering the heated water from the at least one chiller to at least one heat sink (134, as shown in figure 2);
rejecting heat from the heated water at the at least one heat sink to form the chilled water that is cooled in the at least one chiller (shown in figure 2); and 
delivering the chilled water from the at least one heat sink to the at least one chiller (shown in figure 2, wherein the fluid is delivered to the evaporator (110)), and
in a second mode of operation:
cooling the chilled water in at least one chiller (shown in figure 2, wherein the evaporator (110) cools the fluid in the indoor circuit (116)); 
delivering the chilled water from the at least one chiller to the at least one cooling coil (shown in figure 2, wherein the fluid that passes through the evaporator (110) further passes through the indoor heat exchanger (114)); 
cooling the supply air at the at least one cooling coil by transferring heat from the supply air to the chilled water with the at least one cooling coil (“This cooled water is circulated around the indoor circuit 116 and enters the indoor heat exchanger 114 to cool the air inside the building to which the system 100 is operatively connected”, Para. 39 and “The water, cooled in the outdoor heat exchanger, flows through the indoor heat exchanger 114, thereby cooling the indoor air.  This cycle repeats and can be varied based upon changing conditions, electricity costs and/or preferences”, Para. 45); 
delivering the supply air from the at least one cooling coil to the space (see previous annotations regarding the cooling of indoor air by the indoor heat exchanger (114)); and 
delivering the chilled water from the at least one cooling coil to the at least one chiller; wherein,
cooling the chilled water in at least one chiller comprises cooling the chilled water delivered from the at least one cooling coil to the at least one chiller (“high power mode”, wherein the bypasses (160 and 170) are not utilized, see Para. 33, and the water from the indoor heat exchanger (114) is delivered to the evaporator (110)) and transitioning from the first mode of operation to the second mode of operation or transitioning from the second mode of operation to the first mode of operation by: passing water through at least one valve (162, 172).
However, Moses fails to disclose passing water through multiple check valves.
Kopko, also drawn to a cooling system employing a chiller and free cooling loop, teaches passing a cooling fluid through a first check valve (120) located in a water conduit (shown in figure 11, wherein the check valve (120) being situated downstream the cooling load and upstream the evaporator (54)) and a second check valve (120).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the flow configuration of Moses with a first check valve and a second check valve, as taught by Kopko, the motivation being to prevent the fluid from flowing backwards through the free cooling system.         
Regarding Claim 16, Moses further discloses in the second mode of operation: 	rejecting heat from the at least one chiller to heated water (shown in figure 2, wherein heat generated by the chiller is rejected by the condenser (130) and the outdoor air heat exchanger (134)); 
delivering the heated water from the at least one chiller to at least one heat sink (shown in figure 2, wherein the heated water is delivered to the outdoor heat exchanger (134) for cooling); 
rejecting heat from the heated water at the at least one heat sink (shown in figure 2); and 
delivering the heated water from the at least one heat sink to the at least one chiller (shown in figure 2, wherein the water is delivered to the condenser (130) after being cooled by the outdoor heat exchanger (134)); wherein, in the second mode of operation, 
the rejecting of the heat from the at least one chiller to the heated water comprises heating the heated water delivered from the at least one heat sink to the at least one chiller (shown in figure 2, wherein the heat is rejected from the chiller loop (126) through the condenser (130), thus heating the water contained within the outdoor circuit (136), said water is then delivered to the outdoor heat sink (134)).
Regarding Claim 17, Moses further discloses operating a first water pump (118) to circulate the chilled water; and 
operating a second water pump (138)  to circulate the heated water (shown in figure 2).
Regarding Claim 18, Moses further discloses comprising transitioning from the first mode of operation to the second mode of operation by operating at least one water control valve (162, 172).
Regarding Claim 19, Moses further discloses selecting between the first mode of operation and the second mode of operation based on outdoor ambient temperature (“A computer detects the temperature, humidity, dew point and other conditions inside and outside the building to determine when to cease operation of the refrigeration cycle and permit the water circuits to bypass the refrigeration circuit”, Para. 21).
Regarding Claim 20, Moses further discloses in a third mode of operation, without operating the at least one chiller (“low power mode”, see Para. 34): 
cooling the chilled water in the at least one heat sink (134, “The low power mode includes the opening of the valves 162 and 172 that permit water to flow from the indoor circuit 116 to the outdoor circuit 136 through the conduit 160 and to return through the conduit 170”, Para. 34); 
delivering the chilled water from the at least one heat sink (134) to the at least one cooling coil (114, see Para. 34, wherein the water is delivered to the indoor heat exchanger through the conduit (170)); 
cooling the supply air at the at least one cooling coil by transferring heat from the supply air to the chilled water with the at least one cooling coil (shown in figure 2, wherein the space is cooled through indoor heat exchanger (114) as heat is extracted from said supply air); 
delivering the supply air from the at least one cooling coil to the space (shown in figure 2, wherein the cooled air is delivered to the space through the indoor heat exchanger (114); and
delivering the chilled water from the at least one cooling coil (114) to the at least one heat sink (134); wherein,
in the third mode of operation, the cooling the chilled water in the at least one heat sink (134) comprises cooling the chilled water delivered from the at least one cooling coil (114) to the at least one heat sink (shown in figure 2, wherein fluid is delivered to the outdoor air heat exchanger (134) from the indoor air heat exchanger (114) through conduits (160 and 170)).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Moses (US PG Pub. 2013/0199222A1) in view of Kopko et al. (US PG Pub. 2010/0242532) as applied in Claims 1, 3, 5-11 and 15-20 above and in further view Pegg (US PG Pub. 2011/0000188A1).
Regarding Claim 2, although Moses states “Flow variation within a circuit can take place by changing the speed of the pumps 118 and 138 or by using separate, variable speed pumps that distribute fluid to the heat exchangers 114 and 134.  Thus, in some circumstances the pumps 118 and 138 do not impel fluid to the heat exchangers 114 and 134, but the variable speed pumps do”, (Para. 46), thereby disclosing that variable pumps are utilized to regulate the fluid flow through the heat exchangers (114 and 134), the first water conduit separated from the second water conduit by heat exchanger (114), the third water conduit separated from the fourth water conduit by heat exchanger (134) and the cooling circuits containing water (see Para. 4 and 6), Moses fails to disclose a fifth water conduit that connects the first water conduit to the second water conduit bypassing the cooling coil; a first water valve that controls how much of the water passes through the fifth water conduit and that controls how much of the water passes through the cooling coil; a sixth water conduit that connects the third water conduit to the fourth water conduit bypassing the at least one heat sink; and a second water valve that controls how much of the water passes through the sixth water conduit and that controls how much of the water passes through the at least one heat sink.
Pegg teaches a conduit (shown in figure 2, being the conduit that connects the bypass valve (13) to the conduit downstream of the oil cooler (11)) that connects one conduit to another conduit bypassing a heat exchanger (11, shown in figure 2); a first valve (13) that controls how much of the coolant passes through the conduit and that controls how much of the coolant passes through the heat exchanger (11, as shown in figure 2, see also Para. 28). It is noted that Moses teaches the variable speed pumps working to alter coolant flow through heat exchangers wherein Pegg teaches that bypass conduits are well known for working with variable speed pumps in order to control the flow of coolant both through and around said heat exchangers. Further, the multiple pumps working with multiple heat exchangers is taught by Moses, wherein Pegg teaches a single variable pump and bypass configuration that is applicable to both variable pumps of Moses.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Moses with a fifth water conduit that connects the first water conduit to the second water conduit bypassing the cooling coil; a first water valve that controls how much of the water passes through the fifth water conduit and that controls how much of the water passes through the cooling coil; a sixth water conduit that connects the third water conduit to the fourth water conduit bypassing the at least one heat sink; and a second water valve that controls how much of the water passes through the sixth water conduit and that controls how much of the water passes through the at least one heat sink, as taught by Pegg, the motivation being maintain a desired temperature of the coolant during various stages of cooling or heating, thereby providing a greater amount of flexibility in delivering said cooling or heating and to further regulate the amount of flow through a heat exchanger to provide a precise level of heat exchange.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moses (US PG Pub. 2013/0199222A1) in view of Pegg (US PG Pub. 2011/0000188A1).
Regarding Claim 12, Moses discloses an air conditioning system for cooling a space (see Para. 1), the air conditioning system comprising: 
at least one chiller (126) comprising an evaporator (110), a condenser (130), an evaporator inlet (shown in figure 2), and evaporator outlet (shown in figure 2), a condenser inlet (shown in figure 2), and a condenser outlet (shown in figure 2); 
at least one cooling coil (114) that cools air delivered to the space (“Indoor Air Heat Exchanger”, see figure 2); 
at least one heat sink (134) that rejects heat to an environment outside the space (“Outdoor Air Heat Exchanger”, see figure 2); 
a first water (see Para. 27) conduit that connects the evaporator outlet to the cooling coil (see annotated figure 2); 
a second water conduit that connects the cooling coil to the condenser inlet (see annotated figure 2); 
a third water conduit that connects the condenser outlet to the at least one heat sink (see annotated figure 2); 
a fourth water conduit that connects the at least one heat sink to the evaporator inlet (see annotated figure 2); and 
at least one water pump (118 and 138) that circulates water through the evaporator, the first water conduit, the cooling coil, the second water conduit, the condenser, the third water conduit, the at least one heat sink, and the fourth water conduit (shown in figure 2);
a further water conduit that connects the second water conduit to the fourth water conduit (see annotated figure 2);
an even further water conduit (shown in annotated figure 2, being the conduit that connects the annotated second and fourth conduits) that connects the fourth water conduit to the second water conduit (shown in annotated figure 2); and
wherein the even further water conduit (shown in annotated figure 2, being the conduit that connects the annotated second and fourth conduits) that connects the fourth water conduit to the second water conduit (shown in annotated figure 2) connects to the fourth water conduit between the at least one heat sink (134) and the further water conduit that connects the second water conduit to the fourth water conduit (shown in annotated figure 2, wherein the annotated connection between the even further water conduit and the fourth water conduit is fluidly between the heat sink (134), which is upstream of the annotated even further water conduit and the downstream annotated further water conduit). Although Moses states “Flow variation within a circuit can take place by changing the speed of the pumps 118 and 138 or by using separate, variable speed pumps that distribute fluid to the heat exchangers 114 and 134.  Thus, in some circumstances the pumps 118 and 138 do not impel fluid to the heat exchangers 114 and 134, but the variable speed pumps do”, (Para. 46), thereby disclosing that variable pumps are utilized to regulate the fluid flow through the heat exchangers (114 and 134), the first water conduit separated from the second water conduit by heat exchanger (114), the third water conduit separated from the fourth water conduit by heat exchanger (134) and the cooling circuits containing water (see Para. 4 and 6), Moses fails to disclose a fifth water conduit that connects the first water conduit to the second water conduit bypassing the cooling coil; a first water valve that controls how much of the water passes through the fifth water conduit and that controls how much of the water passes through the cooling coil; a sixth water conduit that connects the third water conduit to the fourth water conduit bypassing the at least one heat sink; and a second water valve that controls how much of the water passes through the sixth water conduit and that controls how much of the water passes through the at least one heat sink.
Pegg teaches a conduit (shown in figure 2, being the conduit that connects the bypass valve (13) to the conduit downstream of the oil cooler (11)) that connects one conduit to another conduit bypassing a heat exchanger (11, shown in figure 2); a first valve (13) that controls how much of the coolant passes through the conduit and that controls how much of the coolant passes through the heat exchanger (11, as shown in figure 2, see also Para. 28). It is noted that Moses teaches the variable speed pumps working to alter coolant flow through heat exchangers wherein Pegg teaches that bypass conduits are well known for working with variable speed pumps in order to control the flow of coolant both through and around said heat exchangers. Further, the multiple pumps working with multiple heat exchangers is taught by Moses, wherein Pegg teaches a single variable pump and bypass configuration that is applicable to both variable pumps of Moses.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Moses with a fifth water conduit that connects the first water conduit to the second water conduit bypassing the cooling coil; a first water valve that controls how much of the water passes through the fifth water conduit and that controls how much of the water passes through the cooling coil; a sixth water conduit that connects the third water conduit to the fourth water conduit bypassing the at least one heat sink; and a second water valve that controls how much of the water passes through the sixth water conduit and that controls how much of the water passes through the at least one heat sink, as taught by Pegg, the motivation being maintain a desired temperature of the coolant during various stages of cooling or heating, thereby providing a greater amount of flexibility in delivering said cooling or heating and to further regulate the amount of flow through a heat exchanger to provide a precise level of heat exchange.
Regarding Claim 14, Moses further discloses the further water conduit that connects the second water conduit to the fourth water conduit (shown in annotated figure 2) connects to the second water conduit between the cooling coil (114) and the even further water conduit that connects the fourth water conduit to the second water conduit (shown in annotated figure 2).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Moses (US PG Pub. 2013/0199222A1) in view of Pegg (US PG Pub. 2011/0000188A1) as applied in Claims 12 and 14 above and in further view of Kopko et al. (US PG Pub. 2010/0242532).
Regarding Claim 21, Moses fails to disclose a first check valve located in the further water conduit that connects the second water conduit to the fourth water conduit.
Kopko, also drawn to a cooling system employing a chiller and free cooling loop, teaches a check valve (120) located in a water conduit (shown in figure 11, wherein the check valve (120) is situated downstream the cooling load and upstream the evaporator (54)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the flow configuration of Moses with a check valve located in the even further water conduit that connects the fourth water conduit to the second water conduit, as taught by Kopko, the motivation being to prevent the fluid from flowing backwards through the free cooling system.         
Regarding Claim 22, Moses fails to disclose a second check valve located in the even further water conduit that connects the fourth water conduit to the second water conduit.
Kopko, also drawn to a cooling system employing a chiller and free cooling loop, teaches a second check valve (70) located in a water conduit (shown in figure 11, wherein the check valve (70) is situated in a circuit between two heat exchangers).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the flow configuration of Moses with a second check valve located in the even further water conduit that connects the fourth water conduit to the second water conduit, as taught by Kopko, the motivation being to prevent the fluid from flowing backwards through the free cooling system.         

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Moses (US PG Pub. 2013/0199222A1) in view of Kopko et al. (US PG Pub. 2010/0242532) as applied in Claims 1, 3, 5-11 and 15-20 above and in further view Boisvert et al. (US PG Pub. 2009/0134848).
Regarding Claim 2, although Moses states “Flow variation within a circuit can take place by changing the speed of the pumps 118 and 138 or by using separate, variable speed pumps that distribute fluid to the heat exchangers 114 and 134.  Thus, in some circumstances the pumps 118 and 138 do not impel fluid to the heat exchangers 114 and 134, but the variable speed pumps do”, (Para. 46), thereby disclosing that variable pumps are utilized to regulate the fluid flow through the heat exchangers (114 and 134), the first water conduit separated from the second water conduit by heat exchanger (114), the third water conduit separated from the fourth water conduit by heat exchanger (134) and the cooling circuits containing water (see Para. 4 and 6), Moses fails to disclose a fifth water conduit that connects the first water conduit to the second water conduit bypassing the cooling coil; a first water valve that controls how much of the water passes through the fifth water conduit and that controls how much of the water passes through the cooling coil; a sixth water conduit that connects the third water conduit to the fourth water conduit bypassing the at least one heat sink; and a second water valve that controls how much of the water passes through the sixth water conduit and that controls how much of the water passes through the at least one heat sink.
Boisvert teaches a conduit (40) that connects one conduit (36) to another conduit (38) bypassing a heat exchanger (motor, having inlet (28) and outlet (30)); a first valve (42) that controls how much of the coolant passes through the conduit and that controls how much of the coolant passes through the heat exchanger (motor, as shown in figure 3). It is noted that Moses teaches the variable speed pumps working to alter fluid flow through heat exchangers wherein Boisvert teaches that bypass conduits are well known for being substituted for variable speed pumps in order to control the flow of fluid through and around heat generating components. Further, the multiple pumps working with multiple heat exchangers is taught by Moses, wherein Boisvert teaches a single variable pump and bypass configuration that is applicable to both variable pumps of Moses.
	The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” See MPEP 2143
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting a bypass valve and corresponding line with a variable speed pump; further the prior art to Boisvert teaches a bypass valve and corresponding line is a well-known equivalent to a variable speed pump (see abstract), wherein both flow control configurations regulate the amount of fluid flow through heat generating/heat dissipating components. Therefore, since modifying the prior art to Moses by having a bypass valve and corresponding line, can easily be made without any change in the operation of the heat exchanger device; and in view of the teachings of the prior art to Boisvert there will be reasonable expectations of success, it would have been obvious to have modified the invention of Moses by having a bypass valve and corresponding line in order to regulate the fluid flow through the heat exchanger with less costly components or with a less complex control scheme.
	Alternately, Moses discloses the claimed invention except that a variable pump is utilized in place of a bypass valve and corresponding line. Boisvert shows that a bypass valve and bypass line is an equivalent structure known in the art (see abstract). Therefore, because these two flow modulating control configurations were art recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a bypass valve and corresponding bypass line with a variable speed pump in accordance with pricing considerations, part availability or special constraints. 

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moses (US PG Pub. 2013/0199222A1) in further view of Boisvert et al. (US PG Pub. 2009/0134848) hereinafter referred to as Boisvert.
Regarding Claim 12, Moses discloses an air conditioning system for cooling a space (see Para. 1), the air conditioning system comprising: 
at least one chiller (126) comprising an evaporator (110), a condenser (130), an evaporator inlet (shown in figure 2), and evaporator outlet (shown in figure 2), a condenser inlet (shown in figure 2), and a condenser outlet (shown in figure 2); 
at least one cooling coil (114) that cools air delivered to the space (“Indoor Air Heat Exchanger”, see figure 2); 
at least one heat sink (134) that rejects heat to an environment outside the space (“Outdoor Air Heat Exchanger”, see figure 2); 
a first water (see Para. 27) conduit that connects the evaporator outlet to the cooling coil (see annotated figure 2); 
a second water conduit that connects the cooling coil to the condenser inlet (see annotated figure 2); 
a third water conduit that connects the condenser outlet to the at least one heat sink (see annotated figure 2); 
a fourth water conduit that connects the at least one heat sink to the evaporator inlet (see annotated figure 2); and 
at least one water pump (118 and 138) that circulates water through the evaporator, the first water conduit, the cooling coil, the second water conduit, the condenser, the third water conduit, the at least one heat sink, and the fourth water conduit (shown in figure 2);
a further water conduit that connects the second water conduit to the fourth water conduit (see annotated figure 2);
an even further water conduit (shown in annotated figure 2, being the conduit that connects the annotated second and fourth conduits) that connects the fourth water conduit to the second water conduit (shown in annotated figure 2); and
wherein the even further water conduit (shown in annotated figure 2, being the conduit that connects the annotated second and fourth conduits) that connects the fourth water conduit to the second water conduit (shown in annotated figure 2) connects to the fourth water conduit between the at least one heat sink (134) and the further water conduit that connects the second water conduit to the fourth water conduit (shown in annotated figure 2, wherein the annotated connection between the even further water conduit and the fourth water conduit is fluidly between the heat sink (134), which is upstream of the annotated even further water conduit and the downstream annotated further water conduit). Although Moses states “Flow variation within a circuit can take place by changing the speed of the pumps 118 and 138 or by using separate, variable speed pumps that distribute fluid to the heat exchangers 114 and 134.  Thus, in some circumstances the pumps 118 and 138 do not impel fluid to the heat exchangers 114 and 134, but the variable speed pumps do”, (Para. 46), thereby disclosing that variable pumps are utilized to regulate the fluid flow through the heat exchangers (114 and 134), the first water conduit separated from the second water conduit by heat exchanger (114), the third water conduit separated from the fourth water conduit by heat exchanger (134) and the cooling circuits containing water (see Para. 4 and 6), Moses fails to disclose a fifth water conduit that connects the first water conduit to the second water conduit bypassing the cooling coil; a first water valve that controls how much of the water passes through the fifth water conduit and that controls how much of the water passes through the cooling coil; a sixth water conduit that connects the third water conduit to the fourth water conduit bypassing the at least one heat sink; and a second water valve that controls how much of the water passes through the sixth water conduit and that controls how much of the water passes through the at least one heat sink.
Boisvert teaches a conduit (40) that connects one conduit (36) to another conduit (38) bypassing a heat exchanger (motor, having inlet (28) and outlet (30)); a first valve (42) that controls how much of the coolant passes through the conduit and that controls how much of the coolant passes through the heat exchanger (motor, as shown in figure 3). It is noted that Moses teaches the variable speed pumps working to alter fluid flow through heat exchangers wherein Boisvert teaches that bypass conduits are well known for being substituted for variable speed pumps in order to control the flow of fluid through and around heat generating components. Further, the multiple pumps working with multiple heat exchangers is taught by Moses, wherein Boisvert teaches a single variable pump and bypass configuration that is applicable to both variable pumps of Moses.
	The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” See MPEP 2143
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting a bypass valve and corresponding line with a variable speed pump; further the prior art to Boisvert teaches a bypass valve and corresponding line is a well-known equivalent to a variable speed pump (see abstract), wherein both flow control configurations regulate the amount of fluid flow through heat generating/heat dissipating components. Therefore, since modifying the prior art to Moses by having a bypass valve and corresponding line, can easily be made without any change in the operation of the heat exchanger device; and in view of the teachings of the prior art to Boisvert there will be reasonable expectations of success, it would have been obvious to have modified the invention of Moses by having a bypass valve and corresponding line in order to regulate the fluid flow through the heat exchanger with less costly components or with a less complex control scheme.
	Alternately, Moses discloses the claimed invention except that a variable pump is utilized in place of a bypass valve and corresponding line. Boisvert shows that a bypass valve and bypass line is an equivalent structure known in the art (see abstract). Therefore, because these two flow modulating control configurations were art recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a bypass valve and corresponding bypass line with a variable speed pump in accordance with pricing considerations, part availability or special constraints. 
Regarding Claim 14, Moses further discloses the further water conduit that connects the second water conduit to the fourth water conduit (shown in annotated figure 2) connects to the second water conduit between the cooling coil (114) and the even further water conduit that connects the fourth water conduit to the second water conduit (shown in annotated figure 2).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Moses (US PG Pub. 2013/0199222A1) in view of Boisvert et al. (US PG Pub. 2009/0134848) as applied in Claims 12 and 14 above and in further view of Kopko et al. (US PG Pub. 2010/0242532).
Regarding Claim 21, Moses fails to disclose a first check valve located in the further water conduit that connects the second water conduit to the fourth water conduit.
Kopko, also drawn to a cooling system employing a chiller and free cooling loop, teaches a check valve (120) located in a water conduit (shown in figure 11, wherein the check valve (120) is situated downstream the cooling load and upstream the evaporator (54)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the flow configuration of Moses with a check valve located in the even further water conduit that connects the fourth water conduit to the second water conduit, as taught by Kopko, the motivation being to prevent the fluid from flowing backwards through the free cooling system.         
Regarding Claim 22, Moses fails to disclose a second check valve located in the even further water conduit that connects the fourth water conduit to the second water conduit.
Kopko, also drawn to a cooling system employing a chiller and free cooling loop, teaches a second check valve (70) located in a water conduit (shown in figure 11, wherein the check valve (70) is situated in a circuit between two heat exchangers).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the flow configuration of Moses with a second check valve located in the even further water conduit that connects the fourth water conduit to the second water conduit, as taught by Kopko, the motivation being to prevent the fluid from flowing backwards through the free cooling system.         


Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive. 
Regarding Kopko, the Applicant, on page 18 of the Arguments, states, “Kopko does not teach or suggest such a configuration. Consequently, even if combined, the cited documents do not teach the limitations of current claim 1”... Applicant submits that Moses and Kopko, even if combined, do not teach or suggest the combination of all of the limitations recited in current independent claim 15.”The Examiner respectfully disagrees, please see the instant rejection regarding the aforementioned claims.
Regarding Pegg, the Applicant, on page 11 of the Arguments, states, “In determining whether a reference is reasonably pertinent, an examiner should consider the problem faced by the inventor, as reflected in the specification (MPEP § 2141.01(a).I.). Since the present invention concerns an air conditioning system with at least one chiller for cooling a space (e.g., in a building), and Pegg concerns an exhaust gas recirculation (EGR) system in a motor vehicle, Pegg is neither from the same field of endeavor as the present invention or reasonably pertinent to the problem faced by the inventor of the present invention. In addition, Pegg would not have commended itself to the inventor's attention in considering the problem addressed by the present invention. As a result, Pegg is not analogous art. 5.” The Examiner respectfully disagrees. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention (see MPEP 2141.01(a)). In this case, Moses is drawn to a heat exchange system that controls and circulates working fluid to heat exchangers utilizing pumps, whereas Pegg is also concerned with controlling and distributing working fluid in a heat exchange system, having the structure claimed in the instant application.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the instant invention, to have modified the invention of Moses by incorporating the bypass conduit and first valve that controls how much of the coolant passes through said conduit, to maintain a desired temperature of coolant during various stages of conditioning, thereby providing a greater amount of flexibility in delivering said conditioning and to further regulate the amount of flow through a heat exchanger to provide a precise level of heat exchange. The problem, regarding the current rejection and instant invention, is controlling and maintaining a working fluid flow within a heat exchange system, whereas both Moses and Pegg are actively attempting to solve said problem. One of ordinary skill in the art having read the Moses reference and understanding that working fluid is required to be controlled and regulated within a heat exchange circuit in order to produce desired heat exchange capabilities, would seek out structure capable of maintaining a working fluid flow direction or regulating the working fluid flow in order to produce the required heat exchange, such as explicitly disclosed in the Pegg reference.
The test for analogous art, as previously stated, does indeed allow for references to be utilized from all fields as long as the references are “reasonably pertinent” to the problem facing the inventor. Contrary to what the Applicant suggests, the search for prior art is not limited to only references sharing the same design criteria as the instant invention, references emanating from differing fields are analogous as long as they are “reasonably pertinent”, which is clearly the case here, as both Moses and Pegg are drawn to controlling and regulating the flow of working fluid within a heat exchange system.
MPEP 2141.01(a) states “The question of whether a reference is reasonably pertinent often turns on how the problem to be solved is perceived. If the problem to be solved is viewed in a narrow or constrained way, and such a view is not consistent with the specification, the scope of available prior art may be inappropriately limited”. It appears as though the Applicant is proposing an overly narrow interpretation of the problem in order to limit the scope of the prior art, as stated above. The instant invention is drawn to controlling the flow of working fluid within a heat exchange circuit. One of ordinary skill in the art having reviewed the instant specification would realize that the problem being solved by the check valves and bypass conduit is in fact regulating and controlling the working fluid. Therefore, having understood the problem facing the inventor, the scope of the prior art would at least encompass references pertaining to regulating and controlling the working fluid within a heat exchange circuit in order to solve the problem of regulating the heat exchange output or adverse reactions to the working fluid not flowing as intended, such as the Pegg reference.
Regarding Pegg, the Applicant, on page 13 of the Arguments, states, “Pegg does not teach or suggest both a ‘first water valve’ and a separate ‘second water valve’ as recited in current claim 12.” The Examiner respectfully disagrees. The current rejection involved a combination of both Moses and Pegg, wherein Moses teaches the utilization of a first and second variable pump to regulate fluid flow through the heat exchangers (“Flow variation within a circuit can take place by changing the speed of the pumps 118 and 138 or by using separate, variable speed pumps that distribute fluid to the heat exchangers 114 and 134.  Thus, in some circumstances the pumps 118 and 138 do not impel fluid to the heat exchangers 114 and 134, but the variable speed pumps do”, (Para. 46)) and Pegg teaches a conduit (shown in figure 2, being the conduit that connects the bypass valve (13) to the conduit downstream of the oil cooler (11)) that bypasses a heat exchanger (11, shown in figure 2) with a first valve (13) that controls how much of the coolant passes through the conduit and that controls how much of the coolant passes through the heat exchanger (11, as shown in figure 2, see also Para. 28). The rejection further explains that Moses teaches the variable speed pumps working to alter coolant flow through heat exchangers wherein Pegg teaches that bypass conduits are well known for working with variable speed pumps in order to control the flow of coolant both through and around said heat exchangers and the teaching of Pegg is applicable to both pumps as disclosed in Moses. “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396 
Regarding Pegg, the Applicant, on page 10 of the Arguments, states, “a person of ordinary skill in the art could not have combined the elements of Pegg with the elements of Moses because Pegg concerns an exhaust gas recirculation (EGR) system in a motor vehicle rather than the high efficiency cooling system of Moses (title, abstract). Further, if the EGR system components of Pegg were combined with Moses (or another document) to arrive at the invention of current claim 12, the EGR system components of Pegg would not be performing the function that such components performed in Pegg, namely, warming engine oil with a first heat exchanger during initial stages of an engine operating cycle and cooling exhaust gases through a second heat exchanger with the engine coolant in later stages of the operating cycle”. The Examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding Boisvert, the Applicant, on page 15 of the Arguments, states, “Applicant submits that a person of ordinary skill in the art, who was looking for an improved way to cool a space (e.g., within a building) with an air conditioning system that employs a chiller, would have had no reason to turn to Boisvert for a solution to the problem. As a result, a person of ordinary skill in the art would have had no motivation to modify Moses by incorporating a feature from Boisvert even if the combination resulted in the currently claimed invention. Further, since the present invention concerns an air conditioning system with at least one chiller for cooling a space (e.g., in a building), and Boisvert concerns a hydraulic system that drives an electrical generator on a motor vehicle, Boisvert is neither from the same field of endeavor as the present invention nor reasonably pertinent to the problem faced by the inventor of the present invention. As a result, Boisvert would not have commended itself to the inventor's attention in considering the problem addressed by the present invention. Consequently, Boisvert is not analogous art.” The Examiner respectfully disagrees. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention (see MPEP 2141.01(a)). In this case, Moses is drawn to a heat exchange system that controls and circulates working fluid to heat exchangers utilizing variable speed pumps, whereas Boisvert is also concerned with controlling and distributing working fluid in a system that utilizes a bypass passage and a valve in order to control said fluid that coincides with the structure claimed in the instant application.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the instant invention, to have modified the invention of Moses by incorporating the bypass conduit and valve that controls how much of the working fluid passes through said conduit of Boisvert, to maintain a desired level of flow through a heat producing component with less costly components or with a less complex control scheme. The problem, regarding the current rejection and instant invention, is controlling and maintaining a working fluid flow within closed circuit containing a heat exchanger, whereas both Moses and Boisvert are actively attempting to solve said problem. One of ordinary skill in the art having read the Moses reference and understanding that working fluid is required to be controlled and regulated within a heat exchange circuit in order to produce desired heat exchange capabilities, would seek out structure capable of maintaining a working fluid flow direction or regulating the working fluid flow in order to produce the required flow rate, such as explicitly disclosed in the Boisvert reference.
The test for analogous art, as previously stated, does indeed allow for references to be utilized from all fields as long as the references are “reasonably pertinent” to the problem facing the inventor. Contrary to what the Applicant suggests, the search for prior art is not limited to only references sharing the same design criteria as the instant invention, references emanating from differing fields are analogous as long as they are “reasonably pertinent”, which is clearly the case here, as both Moses and Boisvert are drawn to controlling and regulating the flow of working fluid within closed circuit that performs heat exchange.
MPEP 2141.01(a) states “The question of whether a reference is reasonably pertinent often turns on how the problem to be solved is perceived. If the problem to be solved is viewed in a narrow or constrained way, and such a view is not consistent with the specification, the scope of available prior art may be inappropriately limited”. It appears as though the Applicant is proposing an overly narrow interpretation of the problem in order to limit the scope of the prior art, as stated above. The instant invention is drawn to controlling the flow of working fluid within a heat exchange circuit. One of ordinary skill in the art having reviewed the instant specification would realize that the problem being solved by the valve and bypass conduit is in fact regulating and controlling the working fluid. Therefore, having understood the problem facing the inventor, the scope of the prior art would at least encompass references pertaining to regulating and controlling the working fluid within a closed circuit in order to solve the problem of regulating the heat exchange output or adverse reactions to the working fluid not flowing as intended, such as the Boisvert reference.
Regarding Boisvert, the Applicant, on page 16 of the Arguments, states, “Boisvert does not cool any air at all, and particularly not any air delivered to a space as required by current claim 12 and as described in the current patent application. Even if the heat exchanger (in paragraph 0042 of Boisvert) for cooling hydraulic fluid is similar to the ‘at least one heat sink that rejects heat to an environment outside the space’ recited in the current claim 12, the heat exchanger (in paragraph 0042 of Boisvert) for cooling hydraulic fluid is not also the ‘at least one cooling coil that cools air delivered to the space’ as recited in current claim 12”. Here, a person of ordinary skill in the art could not have combined the elements of Boisvert with the elements of Moses because Boisvert concerns a hydraulic system rather than the high efficiency cooling system of Moses (title, abstract). Further, if hydraulic system components of Boisvert were combined with another document to arrive at the invention of current claim 12, the hydraulic system components of Boisvert would not be performing the function that such components performed in Boisvert, namely, driving an electrical generator on a motor vehicle while maintaining constant speed to control output from the generator while speed of the vehicle's engine varies.” The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Further, it is Moses that teaches the cooling coil and cooling functionality, whereas Boisvert teaches the bypass conduit and associated valve for regulating working fluid with a variable pump.
Regarding Boisvert, the Applicant, on page 16 of the Arguments, states, “Pegg does not teach or suggest both a ‘first water valve’ and a separate ‘second water valve’ as recited in current claim 12.” The Examiner respectfully disagrees. The current rejection involved a combination of both Moses and Pegg, wherein Moses teaches the utilization of a first and second variable pump to regulate fluid flow through the heat exchangers (“Flow variation within a circuit can take place by changing the speed of the pumps 118 and 138 or by using separate, variable speed pumps that distribute fluid to the heat exchangers 114 and 134.  Thus, in some circumstances the pumps 118 and 138 do not impel fluid to the heat exchangers 114 and 134, but the variable speed pumps do”, (Para. 46)) and Pegg teaches a conduit (shown in figure 2, being the conduit that connects the bypass valve (13) to the conduit downstream of the oil cooler (11)) that bypasses a heat exchanger (11, shown in figure 2) with a first valve (13) that controls how much of the coolant passes through the conduit and that controls how much of the coolant passes through the heat exchanger (11, as shown in figure 2, see also Para. 28). The rejection further explains that Moses teaches the variable speed pumps working to alter coolant flow through heat exchangers wherein Pegg teaches that bypass conduits are well known for working with variable speed pumps in order to control the flow of coolant both through and around said heat exchangers and the teaching of Pegg is applicable to both pumps as disclosed in Moses. “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396 
Regarding Boisvert, the Applicant, on page 10 of the Arguments, states, “Applicant submits that Boisvert does not teach or suggest these limitations either. Boisvert concerns a hydraulic system and does not even mention ‘water’ or a ‘cooling coil’, each of which is recited in the limitations from original claim 13 that were added to current claim 12 and 16/916,90815 are underlined above. Boisvert mentions (but does not show) a heat exchanger (paragraph 0042) for cooling hydraulic fluid, but this component keeps the hydraulic fluid from getting too hot and does not perform the same function as the "cooling coil" recited in current claim 12. The Examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Further, it is Moses that teaches the cooling coil and Boisvert that teaches the bypass conduit and associated valve.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763